Citation Nr: 0731113	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from an June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2006, the veteran 
testified at a Video Conference hearing at the RO in New 
Orleans, Louisiana.

A March 2007 written communication from the veteran reflects 
his request for VA to reconsider his claims for service 
connection for diabetes mellitus type II, hypertension, and 
kidney problems which were denied by the June 2003 rating 
decision.  In addition, the veteran claims entitlement to 
service connection for basal cell carcinoma as a result of 
herbicide exposure and hearing loss.  Inasmuch as these 
issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They 
are, however, referred to the RO for appropriate action.


FINDING OF FACT

The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service connection claim for PTSD has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence of record includes a statement from two of the 
veteran's VA psychiatrists as well as a statement from his VA 
psychologist which reflect that his psychiatric symptoms have 
been diagnosed as PTSD and that he has received treatment for 
severe symptoms of PTSD to include intrusive, disturbing 
thoughts related to traumatic wartime experiences.  Moreover, 
a September 2003 statement from one of his VA psychiatrists 
states that the veteran has been diagnosed by clinical 
evaluation with chronic severe PTSD and that he meets the 
full criteria.  

The remaining issue for consideration is whether the veteran 
has met his burden of proof in establishing that the claimed 
in-service stressors actually occurred.  The veteran's 
service records do not reflect that he was engaged in combat 
with the enemy, nor has he received any commendations or 
citations for combat with the enemy.  Therefore, the lower 
burden of proof for combat veterans does not apply in this 
case.

However, after reviewing the evidence of record, the Board 
finds that credible evidence of the veteran's in-service 
stressor has been received.  By way of statements submitted 
in connection with his claim, to include hearing testimony 
received in July 2006, the veteran recalled serving as a 
gunner's mate and exchanging hostile fire with the enemy.  He 
reported that he was traumatized by the idea of killing and 
envisioning women and children running out of huts on fire.

The veteran's service personnel records confirm that he 
served on board the USS (United States Ship) Small from June 
1964 to February 1965, he retired in the grade of Gunner's 
Mate Third Class, and that the USS Small was designated 
eligible for hostile fire pay on numerous occasions during 
the veteran's period of service on board ship.  The veteran's 
description of events on board ship is entirely consistent 
with his service personnel records.  Thus, the Board finds 
that the veteran's in-service stressor is corroborated by his 
service personnel records.  

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that the fact 
that a veteran was stationed in a unit that was present while 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks.  In other words, the veteran's 
presence on the USS Small during the time hostile fire pay 
was authorized corroborates his statement that he experienced 
such attacks personally.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The Court has also held that although a 
noncombat veteran's testimony alone is insufficient proof of 
a stressor, there need not be corroboration of every detail.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).

In the present case, although the veteran's direct 
involvement in killing and forcing women and children from 
burning huts has not been verified, there is independent 
evidence, as noted by the service personnel records, of 
exposure to combat situations off of the shores of Vietnam by 
the ship on which the veteran was stationed.

In light of the foregoing evidence, the Board is compelled to 
conclude that the veteran's alleged in-service stressor has 
been sufficiently verified with independent evidence.  
Therefore, as the medical evidence demonstrates a diagnosis 
of PTSD related to traumatic wartime experiences that have 
been sufficiently and independently verified, entitlement to 
service connection for PTSD is warranted.

In this regard, the Board notes that, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  It is further 
noted that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Accordingly, the Board finds that, with resolution of 
reasonable doubt in the veteran's favor, service connection 
for PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.201, 3.303(d), 4.125.


ORDER


Entitlement to service connection for PTSD is granted. 


_______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


